Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Application Status
This action is responsive to the claims filed 6/3/2022.
Claims 1, 3, and 5-30 are currently pending. 
Allowable Subject Matter
Claims 1, 3, and 5-30 are allowed.
The following is an Examiner’s statement of reasons for allowance for claims 1, 12, and 25: the prior art has been found to disclose related impact tools with auxiliary/secondary handles (e.g. see previous office action); however, the prior art fails to disclose an auxiliary handle mount including a flexible band clamp that includes a ring portion, a first tab, and a second tab spaced from the first tab, an auxiliary handle coupled to the mount and spaced from the first handle, and an adjustment mechanism, wherein loosening the adjustment mechanism permits rotation of the auxiliary handle assembly about the longitudinal axis relative to the housing, and wherein tightening the adjustment mechanism decreases a spacing between the first tab and the second tab to reduce a diameter of the ring portion and secures the auxiliary handle assembly in a selected rotational position (claim 1); the second handle including a grip portion that extends along a grip axis; and an adjustment mechanism configured to adjust a position of the second handle relative to the front housing, the adjustment mechanism including an actuator that is rotatable about an adjustment axis, wherein the adjustment axis and the grip axis are substantially parallel and offset from one another (claim 7); the auxiliary handle including a grip portion, and an adjustment mechanism, wherein the auxiliary handle is rotatable relative to the housing about the longitudinal axis, and wherein the auxiliary handle is pivotable relative to the housing about a handle axis orthogonal to the longitudinal axis, and wherein pivoting the auxiliary handle about the handle axis changes a distance between the grip portion of the auxiliary handle and the longitudinal axis. (claim 25).
Upon examination, the art considered as a whole, alone or in combination, neither anticipates nor renders obvious the invention as claimed. It is Examiner's opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731